IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


HAMEED CAHOON,                         : No. 75 WM 2014
                                       :
                    Petitioner         :
                                       :
                                       :
             v.                        :
                                       :
                                       :
COURT OF COMMON PLEAS OF               :
ALLEGHENY COUNTY,                      :
                                       :
                    Respondent         :


                                    ORDER



PER CURIAM

      AND NOW, this 19th day of November, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.